UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
ADVOCATES FOR HIGHWAY AND     )
AUTO SAFETY,                  )
                              )
          Plaintiff,          )
                              )
     v.                       )     Civil Action No. 98-306 (RWR)
                              )
FEDERAL HIGHWAY               )
ADMINISTRATION, DEPARTMENT OF )
TRANSPORTATION,               )
                              )
          Defendant.          )
_____________________________ )

                        MEMORANDUM OPINION

     Plaintiff Advocates for Highway and Auto Safety (“AHAS”), a

public interest, safety research, and lobbying organization,

challenges the decision of defendant Federal Highway

Administration (“FHWA”), a modal administration of the United

States Department of Transportation (“DOT”), to withhold access

to videotapes requested under the Freedom of Information Act,

5 U.S.C. § 552 (“FOIA”).   The parties have filed cross-motions

for summary judgment.   Because the factual record is insufficient

to find that either side is entitled to judgment as a matter of

law, both motions will be denied.

                            BACKGROUND

     In 1989, FHWA initiated “The Commercial Motor Vehicle Driver

Fatigue and Alertness Study” (“the study”) to observe and measure

the development of fatigue by Commercial Motor Vehicle (“CMV”)
                               - 2 -
drivers under authentic road conditions.   (Def.’s Mem. of P. & A.

Supp. Mot. Summ. J. (“Def.’s Mem.”) at 2.)      The purposes of the

study were to research CMV driver fatigue and to inform a review

of FHWA’s regulations on hours of service for CMV drivers.

(Def.’s Mem. at 2; Def.’s Reply Mem. Supp. Summ. J. (“Def.’s

Reply”) at 3.)

     As a part of the study, video cameras were mounted in the

trucks of certain qualified CMV drivers.   (Def.’s Mot. Summ. J.

(“Def.’s Mot.”), Decl. of Paul L. Brennan (“Brennan Decl.”) ¶ 5.)

These cameras simultaneously recorded the driver’s face and the

road extending out before him, with the results captured on

videotape in a split-screen format.    (Id.)    The study collected

over 4,000 hours of such “driver face” information.     (Id. ¶ 8.)

Several of the videotapes revealed drowsy drivers, some of whom

appeared to be drifting off the road.   (Id. ¶ 14.)     However, no

accidents occurred during the study.    (Id.)

     The subjects of the study were eighty male CMV drivers

employed by three motor carriers.   (Id. ¶ 3.)     Every subject

signed a form which read:

           Each driver’s results will be used only for
           the scientific goals of this research. Your
           name will not be used. Your results will be
           identified in the data base [sic] by a code
           number to maintain your privacy.

(Id.)   The tapes contain no information personally identifying

the drivers other than the images of their faces.     (Id. ¶ 8.)      It
                                 - 3 -
is impossible, for purposes of AHAS’s FOIA request, to redact the

identifying features of the subject drivers because the

informational value of the videotapes lies in the appearance of

these features.    (Id. ¶ 14.)

     The study ran from 1989 to 1996.    (Pl.’s Mot. Summ. J.

(“Pl.’s Mot.”), Pl.’s Statement of Facts (“Pl.’s Facts”) ¶ 1;

Def.’s Opp. to Pl.’s Mot. Summ. J., Def.’s Resp. to Pl.’s

Statement of Facts (“Def.’s Resp. Facts”) ¶ 1.)     The Essex

Corporation of Goleta, California collected the videotape data in

1993 under a contract with FHWA.    (Id.)    The study cost an

estimated $4.5 million.   (Pl.’s Mem. of P. & A. Supp. Mot.

Summ. J. (“Pl.’s Mem.”) at 5; Def.’s Mem. at 2.)

     AHAS filed a FOIA request for access to 199 hours of driver

face videotapes.   (Pl.’s Facts ¶ 10; Def.’s Mot., Def.’s

Statement of Facts (“Def.’s Facts”) ¶ 1.)     FHWA denied the

request, citing FOIA Exemption 6 and stating that release of the

information would constitute an invasion of the privacy of the

drivers who participated in the study.      (Pl.’s Facts ¶ 10; Def.’s

Facts ¶ 2.)   AHAS appealed FHWA’s decision through the

appropriate DOT administrative procedures.1     (Def.’s Facts ¶ 3).




     1
      AHAS filed a second FOIA request, this time seeking access
to the entire database collected for the study. (Pl.’s Facts ¶
10; Def.’s Facts ¶ 4.) FHWA responded by making copies of all
                               - 4 -
FHWA denied AHAS’s administrative appeal.   (Def.’s Facts ¶ 7.)

AHAS filed this action, and both sides have moved for summary

judgment.

                            DISCUSSION

     Summary judgment is appropriate where the record shows that

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a).   A party seeking summary judgment must provide the

district court with a factual record sufficient to demonstrate

the absence of a genuine issue of material fact.    See Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).     The moving party

may support its motion successfully if it “‘inform[s] the

district court of the basis for its motion, and identif[ies]

those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of

a genuine issue of material fact.’”    Frito-Lay, Inc. v.

Willoughby, 863 F.2d 1029, 1032 (D.C. Cir. 1988) (citing Celotex,



requested records available to AHAS other than those which relate
to the driver face videos. (Pl.’s Facts ¶ 12; Def.’s Facts ¶¶ 5-
6.)
     AHAS originally asserted that this second request was at
issue in this case. Both parties now agree that there is no
dispute regarding any non-videotape material. (Pl.’s Reply to
Def.’s Mem. P. & A. Opp’n Pl.’s Mot. Summ. J. and in Further
Supp. Pl.’s Mot. Summ. J. at 8.) Accordingly, this opinion is
limited to the 199 hours of videotape which constitute AHAS’s
initial request.
                                - 5 -
477 U.S. at 323).   In this case involving cross-motions for

summary judgment, the inquiry is whether either party, as a

movant, has provided sufficient evidence that no factual dispute

exists concerning the application of FOIA Exemption 6 to the

videotapes requested by AHAS.

     FOIA facilitates open access to federal government documents

by members of the public.   Dep’t of Air Force v. Rose, 425 U.S.

352, 360-61 (1976); see also U.S. Dep’t of Defense v. Fed. Labor

Relations Bd., 510 U.S. 487, 494 (1994).     It is “basic policy

that disclosure, not secrecy, is the dominant objective” of FOIA.

Rose, 425 U.S. at 361.   Full disclosure serves crucial twin

objectives: to ensure an informed public and to subject

government activity to “the critical lens of public scrutiny.”

Alliance for the Wild Rockies v. Dep’t of the Interior, 53

F. Supp. 2d 32, 35 (D.D.C. 1999); Southern Utah Wilderness

Alliance, Inc. v. Hodel, 680 F. Supp. 37, 39 (D.D.C. 1998).

     Congress recognized, however, that not all government

information should be made available for disclosure under FOIA.

Alliance for the Wild Rockies, 53 F. Supp. 2d at 35.

Specifically, FOIA Exemption 6 permits a government agency, such

as FHWA, to withhold “personnel and medical files and similar

files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy.”    5 U.S.C. § 552(b)(6).

The primary purpose of Exemption 6 is “to protect individuals
                               - 6 -
from the injury and embarrassment that can result from the

unnecessary disclosure of personal information.”   United States

Dep’t of State v. Washington Post Co., 456 U.S. 595, 599 (1982).

Because FOIA’s central purpose is to ensure public scrutiny of

government activities, and not information about private citizens

that “happens to be in the warehouse of the Government,” the

government need not honor a request for information about a

particular private citizen.   United States Dep’t of Justice v.

Reporters Comm. for Freedom of the Press, 489 U.S. 749, 774-75

(1989).

     Both parties agree that the videos at issue are “similar

files” within the meaning of Exemption 6.   Consequently, the

issue is whether release of the videos would “constitute a

clearly unwarranted invasion of personal privacy.”   Such a

determination is made by “weigh[ing] the privacy interest in non-

disclosure against the public interest in the release of the

records in order to determine whether, on balance, the disclosure

would work a clearly unwarranted invasion of personal privacy.”

Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C. Cir. 1999) (citation

omitted).

I.   PUBLIC INTEREST

     “The only relevant public interest in the FOIA balancing

analysis is the extent to which disclosure of the information

sought would she[d] light on an agency’s performance of its
                                 - 7 -
statutory duties or otherwise let citizens know what their

government is up to.”    Lepelletier, 164 F.3d at 46 (citing United

States Dep’t of Defense v. FLRA, 510 U.S. 487, 497 (1994))

(internal quotations omitted).    AHAS argues that a strong public

interest exists in the release of the videotapes because (1) the

videos will serve as the basis for government regulations; (2)

the cost and size of the study warrant public oversight; and

(3) independent review of the study’s results indicates problems

with the study’s methodology.    FHWA argues that a minimal public

interest exists in release because (1) the videos contain

information about the conduct of the drivers, and not of FHWA;

(2) any benefit to the public is purely speculative; and (3) any

existing questions about methodology would not be served by

releasing the videos.

     AHAS’s public interest analysis remains viable despite the

passage of some time since the conclusion of the study and the

initiation of the instant action.    The study retains importance

in the field and has informed successive DOT rulemakings on hours

of service of drivers.   See Final Rule, Hours of Service of

Drivers, 73 Fed. Reg. 69567-02, 69575 (November 19, 2008)

(stating “the Driver Fatigue and Alertness Study (DFAS) (Wylie et

al., 1996) was the first to identify the impact of circadian

rhythm on CMV driver alertness, and almost every fatigue study

after the DFAS has used those results or found similar results,
                                  - 8 -
to the point that the impact of circadian rhythm on driver

performance is now a generally accepted principle”).       DFAS was “a

landmark study of driver fatigue” and “was particularly important

in changing the methodology by which commercial driver research

would be conducted in the future, introducing the use of

instrumented vehicles and technology for collecting data in a

field setting.”   Id.; see also Notice of proposed rulemaking, 75

Fed. Reg. 82170-01, 82173 (December 29, 2010) (reviewing history

of CMV hours of service regulations and noting study’s completion

as part of turn to new “science-based” rules).

     Releasing the videotapes will reveal information about the

conduct of FHWA, a government agency.       When an agency relies on

information in formulating a rule, there is a strong public

interest in disclosing the underlying information, even if it

relates to particular individuals.        Alliance for the Wild

Rockies, 53 F. Supp. 2d at 37.     In Alliance for the Wild Rockies,

members of the public submitted comments to the Fish and Wildlife

Service (“FWS”) which served, in part, as the basis for FWS’s

rules relating to the conservation and survival of endangered

grizzly bears.    Id. at 32-36.   Full disclosure of the comments,

including the names and addresses of the contributors, was

warranted because FWS relied upon them in formulating its

regulations.   Id. at 37.   In this case, FHWA admitted that it

would rely upon the videotapes in promulgating rules on driver
                               - 9 -
hours of service, though only to a limited degree.    FHWA likened

the videotapes to a single tree in the forest of information upon

which the final rules would be based.    (Def.’s Reply at 3.)

However, since the videos ostensibly played a role in forming the

rules, the public has an interest in observing every leaf of

every tree in the forest of data upon which a public agency has

relied in issuing rules that bind the public’s conduct.

Releasing the videos will cast light on FHWA’s rulemaking

process.

     Moreover, releasing the videotapes will reveal information

as to government expenditures on a project of substantial scale

and expense.   When information sheds light on the inner workings

of a government agency, there is a public interest in its

release.   Washington Post Co. v. United States Dep’t of Agric.,

943 F. Supp. 31, 36 (D.D.C. 1996).     Records that pertain to

particular individuals may still be “cloaked with the public

interest” and subject to disclosure if the information would shed

light on agency action.   The Nation Magazine, Washington Bureau

v. United States Customs Serv., 71 F.3d 885, 894-95 (D.C. Cir.

1995).   In Washington Post Co. v. Dep’t of Agric., 943 F. Supp.

at 36, the release of the names and addresses of individuals

receiving cotton price support payments was warranted by the

great public interest in overseeing the workings of the

Department of Agriculture and its subsidy programs.    Here, the
                              - 10 -
videos were gathered as part of a study which spanned seven years

and cost $4.5 million.   The public has an interest in seeing how

and why taxpayers’ money was spent.    Such an interest is not

merely speculative.

     Finally, some controversy arose as to the methodology FHWA

used in processing the data contained on the driver videotapes.

Allegations of distortion and misrepresentation of data by

government agencies heighten the public’s interest in release of

that data.   Lurie v. Dep’t of the Army, 970 F. Supp. 19, 39

(D.D.C. 1997).   In presenting allegations of government

misconduct, however, the requester must put forth “compelling

evidence” that the government agency has engaged in illegal

activity and that the information sought is necessary to confirm

or refute that evidence.   Computer Prof’ls for Soc.

Responsibility v. United States Secret Serv., 72 F.3d 897, 904-05

(D.C. Cir. 1996).

     In Lurie, 970 F. Supp. at 39, allegations of scientific

misconduct, improper associations with non-governmental

organizations, and misrepresentation of results concerning AIDS

tests conducted by the Department of the Army indicated a strong

public interest in the procedures used in conducting those tests,

and that this interest was not “one of mere curiosity regarding

internal matters of no public consequence.”   Here, AHAS makes two

allegations of misconduct.   First, AHAS alleges that the study’s
                               - 11 -
methodology is suspect because different reports based on the

same data indicated different percentages of “drowsy” drivers.

FHWA responds that the reports used different methods of

segmenting the data and that such statistical questions cannot be

determined from release of the videos.   AHAS’s evidence on this

point is not compelling.

     AHAS also submits evidence that determining whether a

particular driver appears “drowsy” is an inherently subjective

task, subject to potential bias and inconsistencies, and that

FHWA did not take appropriate measures to ensure objectivity in

its results.   FHWA argues that the methods by which those who

observed the videotapes were trained has been disclosed and that

there is no reason to believe their observations were inaccurate.

While the allegations of misrepresentation here are by no means

as serious as were those in Lurie, AHAS raises a legitimate

question as to the manner in which relevant data were extracted

from the videos.   The public has an interest in the accuracy of

this method.

     In sum, there is a public interest in releasing the

videotapes.    The public has interests in examining the

information upon which government rules are based, in seeing how

and why public funds are spent, and in examining the methods by

which the government produces data, especially when there are

questions about the validity or reliability of that methodology.
                                 - 12 -
II.   PRIVACY INTEREST

      This case presents the novel question of whether a FOIA

Exemption 6 privacy interest exists in the unidentified

videotaped image of an individual’s face.     Privacy encompasses

the ability of the individual to control information concerning

his or her person.   Reporters Comm., 489 U.S. at 763.      Exemption

6 is designed to protect personal information, even if it is not

embarrassing or of an intimate nature.     National Ass’n of Retired

Fed. Employees v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989).

Information such as place of birth, date of birth, date of

marriage and comparable data is exempt from a disclosure that

would constitute a clearly unwarranted invasion of personal

privacy.   Id.   However, the release of such information

constitutes only a de minimis invasion of privacy when the

identity of the individual is unknown.     United States Dep’t of

State v. Ray, 502 U.S. 164, 176 (1991).

      The D.C. Circuit has observed that the information recorded

through the capture of a person’s voice is distinct and

cumulative to the information contained in the words themselves.

New York Times Co. v. Nat’l Aeronautics and Space Admin., 920

F.2d 1002, 1006 (D.C. Cir. 1990).     In making this observation,

the court contrasted silently reading a Verdi opera with hearing

the opera performed.     Id.   Similarly, the coding associated with

the videotaped images of drivers’ faces cannot convey all of the
                                - 13 -
information contained in the videos.     FHWA extracted from the

videos its own determination whether a driver was awake, asleep

or in a stage of drowsiness while driving.    However, no driver,

within or without this study, is drowsy in exactly the same way.

The videos may contain indicia of alertness that FHWA did not

deem relevant.    In addition, the videos may reveal facial

expressions and cues bearing on other mental and physical states

while driving.    These sorts of personal details, captured up

close and over a prolonged period of time, are not generally

available in the ordinary course of daily life.    To that extent,

the drivers have a privacy interest in their videotaped images

from the study.

        In general, disclosing a videotaped image would be a de

minimis invasion of privacy if the subject’s identity were

unknown or not readily ascertainable.    However, the severity of

the potential invasion also turns upon the unique facts of a

case.    FHWA argues that the invasion of privacy occasioned by

release of the videotapes would be severe because (1) the drivers

were promised confidentiality; (2) public shame could result to

those drivers who appear to be drowsy at the wheel; (3) the

drivers could be subject to further harassment; and (4) releasing

such data would chill the availability of drivers for future

studies.    AHAS responds that (1) promises of confidentiality do

not automatically trump disclosure; (2) there is no public shame
                                - 14 -
in appearing drowsy at the wheel; (3) there is no serious threat

of future harassment to any driver; and (4) any chill on future

studies is of no weight in determining whether to release

important public information.

     The invasion of privacy resulting from releasing the

videotapes would be more than de minimis.   However, it is not

obvious that, as a matter of law, this invasion would be so

significant as to outweigh the legitimate public interest in

disclosure.   The drivers’ privacy interest is bolstered by the

privacy guarantee contained in the form each driver signed.

Assurances of confidentiality are to be accorded some weight in

assessing privacy interests under FOIA Exemption 6, but such

promises do not necessarily prohibit disclosure.   Ray, 502 U.S.

at 177.   In this case, each driver was promised that his “name

will not be used” and that the results of the study would be

identified only “by code number to maintain your privacy.”    The

promise in this case that the driver’s “name will not be used” is

not highly relevant, because both parties agree that the names of

the drivers are not directly identifiable from the videotapes.

However, the promise that the results of the study will be

identified “by code number to maintain your privacy” presents a

closer question.

     Under a narrow view, the purpose of this phrase was to

prevent any person from determining which items of data in the
                               - 15 -
study correspond to any particular driver.    Releasing the

videotapes along with corresponding code numbers could violate

the privacy pledge under this view, but mere release of the

videotapes, with all code number information redacted, might not.

This latter method of release would not reveal which drivers were

considered awake or drowsy for purposes of the study.    Under a

broad view, the purpose of this phrase was to prevent any person

from viewing the videotapes other than those persons necessary to

extract the relevant information and record it in a coded,

anonymous manner.    Releasing the videotapes could directly

violate the privacy pledge under this view by subjecting the

drivers’ images to public view.

     The privacy protected by the form lies between the two

extremes.   The form states that a coded number will be used to

protect the privacy of each driver.     Because the coded numbers

are used to disassociate study data from particular drivers, such

a dissociation appears to have been the primary purpose of the

privacy guarantee.   However, because the vague phrase “your

privacy” might well be interpreted by a lay study subject to

cover disclosure of his videotaped image in any manner, the

form’s promise of privacy enhances the privacy interest of the

drivers.    The evidence does not show that this interest is so

overwhelming as to settle the matter in FHWA’s favor as a matter

of law.
                               - 16 -
     In addition, a driver’s privacy interest is enhanced only by

a minimal degree based on the possibility that he may appear

drowsy at the wheel.   The record reflects that while no crashes

or accidents occurred during the study, some drivers appeared

drowsy at the wheel.   The record does not reflect that any

conduct recorded on the videotapes could provide the basis for

civil liability or professional penalties.   Further, even the

“mere threat of media attention does not suffice to draw the

protective cloak of Exemption 6 over information that happens to

be newsworthy.”   Washington Post Co., 943 F. Supp. at 36.

     FHWA alleges that drivers who are shown to be drowsy or

drifting at the wheel might face difficulty in obtaining future

employment.   While this point is intuitively convincing, it does

not deserve great weight in this analysis.   FHWA has not

presented any evidence that the drivers’ current or future

employment would be at risk.   Consequently, the only remaining

risk to the drivers is that they may experience shame or

embarrassment from appearing sleepy at the wheel.   This risk is

minimal for three reasons: (1) these data were collected in 1993,

and while present embarrassment might certainly result from

disclosure of past drowsiness, the great passage of time could

serve to dissipate the risk of such shame; (2) fatigue by CMV

drivers is a common occurrence, as the purpose of the study

indicates; and (3) the released videotapes would not be
                               - 17 -
accompanied by coded data that showed when the government

considered the driver to be drowsy, and therefore any judgment as

to the driver’s condition would be a subjective evaluation made

by the viewer.   Accordingly, the risk of embarrassment only

slightly enhances the drivers’ privacy interests.

     Moreover, there is no evidence of a serious threat of

harassment to any participant driver.   The threat that disclosure

would pose to individual privacy interests must be real, not

speculative.    Carter v. United States Dep’t of Commerce, 830

F.2d 388, 391 (D.C. Cir. 1987); Rose, 425 U.S. at 380 n.19

(“Exemption 6 [is] directed at threats to privacy more palpable

than mere possibilities.”).

     The degree to which disclosure will cause an interference

with personal privacy is determined by the likelihood that the

effect will ever come to pass, not by the number of links in the

causal chain.    Horner, 879 F.2d at 878.   Therefore, assuming that

a driver’s videotaped image ultimately could be identified as

that of a particular individual, “the risk of unwanted contact

following a FOIA disclosure is a privacy interest that must be

weighed in the privacy interest/public interest balance.”    ACLU

v. United States Dep’t of Justice, Nos. 10-5159, 10-5167, 2011 WL

3890837, at *7 (D.C. Cir. Sep. 6, 2011).    In Horner, 879 F.2d at

878, the evidence showed that retired or disabled federal

employees faced the very real possibility of a “barrage of
                               - 18 -
solicitations” from various marketers.   Based on the evidence

presented in Ray, 502 U.S. at 176-77, the Court found that

Haitian immigrants faced the very real possibility of political

reprisals from the Haitian government for illegally leaving their

homeland.    Here, FHWA has alleged future harassment to the

subject drivers without presenting evidence of the nature or

likelihood of any reprisals.   Such vague concerns are merely

speculative, do not rise to the level of concern indicated by Ray

or Horner, and, consequently, do not enhance the drivers’ privacy

interests.

     Finally, FHWA has failed to provide evidence that releasing

the videotapes will chill future studies.   The belief that

disclosure might impair the government’s ability to acquire

similar information in the future carries no weight under FOIA

Exemption 6, which focuses on individual privacy interests.

Washington Post Co., 690 F.2d at 259.    The chill on future

studies may be relevant in considering the applicability of other

FOIA exemptions which focus on governmental privileges, but FHWA

has not argued that any other exemption applies in this case.

     In sum, the drivers’ privacy interests in the videotapes are

more than de minimis and sufficient to withstand summary judgment

for AHAS, but insufficient to warrant summary judgment for FHWA.

These interests are decidedly enhanced by the promise of

confidentiality made to the subject drivers and somewhat enhanced
                               - 19 -
by the risk of public shame at appearing drowsy at the wheel.

There is no evidence that these interests are enhanced by

speculative claims of future harassment or by the chill on future

government studies.

                           CONCLUSION

     Both parties’ motions for summary judgment will be denied.

FHWA’s decision to withhold, under FOIA Exemption 6, the

videotapes requested by AHAS, is assessed by weighing the public

interest in disclosure against the subject drivers’ privacy

interests in non-disclosure.   A public interest exists in

releasing the requested videotapes because it will reveal

information about (1) FHWA’s rulemaking process; (2) FHWA’s

expenditure of public funds; and (3) FHWA’s methodology, where

legitimate questions exist as to its validity and reliability.

The subject drivers have a privacy interest in non-disclosure,

because (1) releasing the videotapes may violate confidentiality

promised to the drivers upon their participation in the study;

and (2) subject drivers shown to be drowsy could be subject to

potential shame and difficulty in obtaining future employment.

The drivers’ privacy interest is not enhanced by merely

speculative risks of future harassment or legally irrelevant

concerns about the chill to future studies.   However, the

drivers’ privacy interests neither clearly outweigh nor are

clearly outweighed by, the public’s interests in releasing the
                              - 20 -
videotapes.   Thus, neither motion for summary judgment is

supported by sufficient facts in the record so far to entitle the

movant to judgment as a matter of law, and both motions will be

denied without prejudice to refiling them with specific

additional evidence reflecting the weight of the public interest,

particularly the present relevance of the study’s methodology,

and the weight of the privacy interest, particularly the scope of

the confidentiality promised and the likelihood of threats of

harassment or liability to the drivers who took part in the

study.

     SIGNED this 13th day of October, 2011.




                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge